Gilbert, J.
1. In an action to cancel a contract for the purchase of real property, for injunction, etc., it was not error to sustain a demurrer to so much of the petition as undertook to set.up fraud on the part of the purchaser by reason of establishing business improvements, not contemplated in the contract of purchase, upon such property after going into possession and before payment was complete, when the contract was silent as to what purposes or uses were to be made of said property; especially so, since said contract was prepared by petitioner’s real-estate company acting for him, and was signed by both parties in a bona fide manner.
2. The verdict is supported by evidence, and none of the grounds of the motion for new trial show error.

Judgment affirmed.


All the Justices concur.